WILLIAMS, J.
■ Joseph Heilman instituted an action in the Lucas Common Pleas against the France Stone Co. and tended to show that the Stone Company was in close proximity to his real estate, that blasting by means of dynamite tended to injure his land because of concussion; that rock and debris was being thrown thereon. On the affidavits of parties the Common Pleas dismissed Heilman’s petition at his costs and entered final judgment in favor of the Stone Company. Error was prosecuted and Heilman declared, that the motion for a new trial on ground of judgment being manifestly against weight of evidence, was improperly overruled. The Court of Appeals held:—
1. -: The disturbing of peaceful possession of property through blasting either by concussion or throwing stones thereon is technically a trespass, and such wrongful act is upon exactly the same basis as trespass by entry, and the right to equitable relief by way of injunction against such acts, should rest likewise upon| the same basis. Loudon v. Cincinnati, 90 OS. 144, and other authorities cited.
2. In a situation of this kind the Stone Company, making use of such explosives will be liable for the damage proximately and naturally resulting therefrom irrespective of the question of negligence or want of skill in the blasting operations.
3. Prohibiting of injury to Heilman’s property by a continuation of the operation of the quarry, warrants the relief prayed for. Judgment of lower court is reversed and cause remanded.